                                                                             Motion (DE #25) GRANTED.
                                                                             The initial case management
                                                                             conference is RESET for
                                                                             10/19/2020 at 2:30 p.m.
                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

THE LAMPO GROUP, LLC d/b/a                )
RAMSEY SOLUTIONS,                         )
a Tennessee Limited Liability Company,    )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )                    Case No. 3:20-cv-00641
                                          )                    Judge Aleta A. Trauger
MARRIOTT HOTEL SERVICES, INC.,            )
a Delaware Corporation; and               )                    JURY DEMAND
MARRIOTT INTERNATIONAL, INC.,             )
a Delaware Corporation,                   )
                                          )
      Defendants.                         )
__________________________________________)
MARRIOTT HOTEL SERVICES, INC.,            )
a Delaware Corporation,                   )
                                          )
      Counter-Plaintiff,                  )
                                          )
v.                                        )
                                          )
THE LAMPO GROUP, LLC d/b/a                )
RAMSEY SOLUTIONS,                         )
a Tennessee Limited Liability Company,    )
                                          )
      Counter-Defendant.                  )

      JOINT MOTION TO RESET INITIAL CASE MANAGEMENT CONFERENCE

          All parties respectfully seek to reset the initial case management conference to October 19,

2020, at any time convenient for the Court. Presently the case management conference is

scheduled for Monday, September 28, 2020 at 3:30 p.m. (Doc. 5). As grounds for this motion, the

parties state that Marriott’s local counsel is lead counsel in a week-long arbitration set to begin

September 28. Additionally, resetting the conference to October 19 will allow counsel for the


{02106833.4 }

     Case 3:20-cv-00641 Document 26 Filed 09/15/20 Page 1 of 1 PageID #: 341
